Title: To George Washington from Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 4 December 1780
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Washington, George


                        
                            My dear General
                            Philadelphia december the 4th 1780
                        
                        I will for this time write a very short letter to You, and Cannot be more particular either on public or
                            private Business, untill some few days stay in this City have enabl’d me to get further informations.
                        I have been greatly disappointed in my not Meeting Mrs Washington—I have been very angry with my Bad fate
                            which led me into an other Road at the only moment when I Could Miss her—This has been the More the Case, as I knew you
                            was uneasy about her, and I wanted Both to send you an express and to Advise her to the Best Way of Meeting You as soon As
                            possible.
                        The Southern News are expected this evening—Leslie has Reembark’d, and will probably go to Charlestown—the
                            Southern Members are pleas’d to like My Going towards theyr Country—however, I Cannot for the present be determin’d, as I
                            don’t yet know if the Campaign will be Active, and if Succours are to be expected from france.
                        By a Vessel Arriv’d from there who left l’orient Before the Middle of October we hear that Nothing Material
                            had happen’d except the taking of the Merchant fleet—Both Naval Armies were in port—there was an expedition of, I think,
                            ten ships of the line and five thousand Men Ready to Sail—this Vessel Came in Compagny with Jones who is daily
                            expected—But a very little part of our cloathing will be on Board—Some will Come on Board the Serapis—Jones who Mounts the
                                Ariel has dispatches from the french Court for us—he however Might have been detain’d By a
                            storm off the french Coast which separated the little Convoy—in the vessel arriv’d was a Mr Ross who, I hope, will give me
                            some Account of the Cloathing, and Baron d’arent who Got Rid of his Rupture, has a star with a Cross and a Ribbond, and is
                            upon very Good terms with the King of Prussia, too.
                        Congress have debated a Motion about your being desir’d to Go to the Southward, But have determin’d that you
                            would Better know than they if it was More useful to Go or to Stay—I am more than ever of this last opinion.
                        On My arrival, I found one of the salt Meat Vessels sold and the other to be sold today—I have spoken on the
                            subject to almost every Member of Congress who promis’d that they would take the Best Measures in theyr power to Get these
                            provisions.
                        Cher de la luzerne has Communicated to me in the Most Confidential Way a Spanish
                            plan against St Augustine—upon which I Am Building a letter for the Generals of this Nation, and using the Best Arguments
                            in My power to engage them either to send twelve ships of the line to take us and Conduct us to Charleston, or to Render
                            theyr operation as useful as possible to Gnl Greene—to morrow I will write you about it. If I have time Before the
                            departure of the Confederacy that is Going to the West indias, I will send you the original if not, A Copy of My letter.
                            This is entirely Confidential as I have not the Chevalier’s permission to Mention it. Adieu, My
                            dear General, Most Respectfully and affectionately Yours
                        
                            Lafayette
                        
                    